OPINION OF THE COURT
McKEE, Circuit Judge.
Michelle and Thomas Prince appeal the district court’s grant of summary judgment in favor of defendants on the plaintiffs’ claim for race and gender discrimination under the Fair Housing Act. We will affirm.
Inasmuch as we write only for the parties, we will not set forth the factual background of this litigation. We have reviewed the Memorandum and Order filed by the district court on August 9, 2001 explaining the court’s reasons for granting defendants’ motion for summary judgment against the plaintiffs. In that Memorandum, the court cogently and thoroughly explained why plaintiffs’ claims were dismissed. We agree with the court’s reasoning and will affirm substantially for the reasons set forth by the court in the thoughtful Memorandum and Order of August 9, 2001.